Title: From Thomas Jefferson to Henry Dearborn, 25 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 25. 08.
                  
                  In my letter of the 15th. I informed you that I had authorised Govr. Tompkins to order out such aids of militia on lake Ontario & the Canada line as he should find necessary to enforce the embargo, not exceeding 500. he proposing to repair thither himself to select trusty persons. I am now to request that you will have measures taken for their pay, subsistence & whatever else is requisite.
                  I inclose you applications for military command in favor of John B. Livingston & John Murphy, a letter from Govr. Hull, and one from Howell Hern who seems to have just cause of complaint against Capt. Armstead, and I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               